DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 2/10/2022 has been entered.
Claims 1-12 remain pending.
Claims 13-15 are new and now also pending. 

Specification
The disclosure is objected to because of the following informalities:
-Paragraphs 0025, 0028, 0031, refer to reference character “22” as “attachment devices” (Para. 0025), “first gas connection” (Para. 0028) and “first port” (Para. 0031). This would appear to be an error (note the drawing objection below).  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both “attachment devices” (Para. 0025) and “first gas connection”/”first port” (Para. 0028,0031).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Objections
Claims 1, 2, 14, and 15 are objected to because of the following informalities:  
-Claim 1, line 14, “wherien” should instead be “wherein”.
-Claim 2, line 1, “The tray ceiling machine” should instead be “The tray sealing machine”
- Claim 14, line 1, “wherien” should instead be “wherein”.
- Claim 15, line 15, “wherien” should instead be “wherein”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Daniek (US PGPUB 2011/0072764-cited in IDS).
Regarding Claim 1, Daniek discloses a tray sealing machine (30; Figure 1; see Figures 20-22E for details) comprising: 
a frame (i.e. top plate 4190, 41901; Figures 20, 22B-22E and channel duct 4210; Figures 22F-22H included in frame parts 3130 or 3140 (Figures 18a-18b) per Para. 0166);
a sealing tool (4100, 4101/4201 or 4200, 42011; Figures 20-22H) arranged on the frame (4190, 41901, 4210), comprising:
 a lower tool (4201, 42011; i.e. Figures 22A-22B) in which a tray (250) to be sealed can be received, 
an upper tool (4100, 4200) which comprises a hood (4110, 41101) and a sealing component (4140) arranged in an interior of the hood (4110, 41101; as shown; see Para. 0152), 
wherein the hood (4110,41101) is movable relative to the sealing component (4140; see Para. 0183 which discloses movement of the sealer 4140 which would readily lead to relative movement between the hood and sealer)
wherein the hood (4110, 41101) has a first gas connection (opening of channels 4198 or 4192 of body 4110; see Figure 20; Para. 0156) which is configured for a connection (via seals 4180) to an additional gas connection (openings of channels 4198 or 4192 of top plate 4190; see Figure 20) of the tray sealing machine, wherein the upper tool (4100, 4200) comprises a sealing component carrier (i.e. piston 4160; Para. 0183) on which the sealing component (4140) is arranged (see Para. 0183 which discloses the piston 4160 or other driving means such as a linear motor/actuator for driving the sealer 4140),
wherein the lower tool (4201, 42011) and the hood (4110, 41101) are configured to form a sealing chamber (4142, 4144, 4146) in a closed state of the sealing tool (4100, 4201 or 4200, 42011; see Figure 20; Para. 0156), and
a first line (i.e. 4198 or 4192; see “Annotated View of Figure 21” below), which, in the closed state of the sealing tool (4100, 4201 or 4200, 42011), connects the first gas connection to the sealing chamber (4142, 4144, 4146), the first line (4198 or 4192) including a first line section and a second line section (see “Annotated View of Figure 21” below), wherein the first line section (see “Annotated View of Figure 21” below) runs through the lower tool (4201, 42011) and, only in the closed state of the sealing tool (4100, 4201 or 4200, 42011), is connected to the second line section, which leads to the first gas connection (see “Annotated View of Figure 21” below), at least partially runs through the hood (4110, 41101), and is connected to the hood (4110, 41101) in an unmovable manner (as shown the channels/lines are integrally formed in the hood and lower tool and per Para. 0158 the evacuation of the chambers of the lower tool is carried out by connection),
wherein the hood (4110, 41101) is movable relative to the frame (4190, 41901, 4210; see Figures 22F-22H which show the hoods being movable relative to the frame for mounting thereon; see Para. 0171-0173) and the sealing component carrier (4160) is unmovable relative to the frame (4190, 41901, 4210; note that although Para. 0183 discloses the piston 4160 for actuating/moving the sealing component, it is noted that the piston, prior to being actuated, is unmovable relative to the frame).  
Alternatively, the sealing component carrier could be readily interpreted as the “cavity 462” and “cavity 464” as these cavities carry the piston (4160) and corresponding sealing component (4140) and since the cavities (462,464) are arranged in the upper tools body, the cavities are unmovable relative to the frame (4190, 41901, 4210). Further, see the alternative 103 rejection below.


    PNG
    media_image1.png
    729
    877
    media_image1.png
    Greyscale

Annotated View of Figure 21

Regarding Claim 2, Daniek discloses the sealing component (4140) is arranged on the sealing component carrier (4160, or cavities 4162, 4164) in a movable manner (See Para. 0183).  

Regarding Claim 3, Daniek discloses both the first line section and the second line section are connected to the sealing chamber (as shown in the “Annotated View of Figure 21” above note that the “second line section” is connected to the chamber via the “first line section”).  

Regarding Claim 4, Daniek discloses the second line section runs entirely within a hood wall of the hood (4110, 41101 as shown in the “Annotated View of Figure 21” above).  

Regarding Claim 7, Daniek discloses a second gas connection (connection of line 4192 between 4110 and 4190) arranged on the hood and a second line (“second line”; see “Annotated View of Figure 21” above), which, in the closed state of the sealing tool (4100), connects the second gas connection (of 4192) to the sealing chamber (4144,4146), wherein a first line section of the second line runs through the lower tool (4120) and in the closed state of the sealing tool (4100) is connected to a second line section of the second line (see “Annotated View of Figure 21” above), which leads to the second gas connection, at least partially runs through the hood (4110, 41101), and is connected to the hood (4110, 41101) in an unmovable manner (as shown).  

Regarding Claim 8, Daniek discloses the second line section of the second line (“second line”) runs entirely within a hood wall of the hood (4110, 41101; see “Annotated View of Figure 21” above).  

Regarding Claim 9, Daniek discloses the first line (“first line”) is arranged on a first side of the sealing tool (4100, 4200) and the second line (“second line”) is arranged on a second, different side of the sealing tool (see “Annotated View of Figure 21” above).  

Regarding Claim 10, Daniek discloses the first line (“first line”) is arranged on a first side of the sealing tool and the second line (“second line”) is arranged on a second, different side of the sealing tool (4100, 4200; see “Annotated View of Figure 21” above).  

Regarding Claim 11, Daniek discloses the first side is opposite the second side in relation to a direction of production (note that whether the sides are along the direction of production or on opposite sides with the direction of production extending therebetween, in any instance, the sides are opposite in relation to the direction of production).

Regarding Claim 13, Daniek discloses the additional gas connection (openings of channels 4198 or 4192 of top plate 4190) is arranged on the frame (4190; Figure 20 as shown).  

Regarding Claim 14, Daniek discloses the first line section of the second line (“second line”)  is disconnected from the second line section of the second line when the sealing tool is in an open state (i.e. Figure 22B).  

Regarding Claim 15, Daniek discloses a tray sealing machine (30; Figure 1; see Figures 20-22E for details) comprising: 
a frame (i.e. top plate 4190; Figures 20, 22A and channel duct 4210; Figures 22F-22H included in frame parts 3130 or 3140 (Figures 18a-18b) per Para. 0166); 
a first gas connection (connection points of channel 4198 of frame 4190) arranged on the frame (4190); and 
a sealing tool (4100, 4101/4201; Figures 20-22A) arranged on the frame (4190), the sealing tool (4100) comprising: 
a lower tool (4101, 4201) in which a tray (250) to be sealed can be received (as shown); 
an upper tool (4100) that comprises a hood (4110), a sealing component (4140) arranged in an interior of the hood (4110), and a sealing component carrier (cavities 462,464) on which the sealing component (4140) is arranged (Para. 0183), wherein the hood (4110) is movable relative to the sealing component (4140; see Para. 0183 which discloses movement of the sealing component 4140) and has a second gas connection (outlet of channel 4198 in 4110 which abuts 4190) and a third gas connection (outlet of channel 4192 in 4110 which abuts 4190), wherein the second gas connection (of 4198 in 4110) is configured for connection to the first gas connection (outlet of channel 4198 in 4190 which abuts 4110) arranged on the frame (4190; see Figures 20-22A); 
wherein the lower tool (4101, 4201) and the hood (4110) are configured to form a sealing chamber in a closed state of the sealing tool (4100, 4101/4201; see Figure 20; Para. 0156); 
a first line (4198; “first line”; see “Annotated View of Figure 21” above), which, in the closed state of the sealing tool (4100, 4101/4201), connects the second gas connection (of 4198 in 4110) to the sealing chamber (4142, 4144, 4146), the first line (4198) including a first line section and a second line section (see “Annotated View of Figure 21” above), wherein the first line section runs through the lower tool (4101,4201) and, in the closed state of the sealing tool (4100,4101/4201), is connected to the second line section, which leads to the second gas connection (opening of 4198 in 4110 abutting 4190), at least partially runs through the hood (4110), and is connected to the hood (4110) in an unmovable manner (as shown the channels/lines are integrally formed in the hood and lower tool and per Para. 0158 the evacuation of the chambers of the lower tool is carried out by connection); and 
a second line (4192), which, in the closed state of the sealing tool (4100, 4101/4201), connects the third gas connection (outlet of channel 4192 in 4110 which abuts 4190) to the sealing chamber (4142, 4144, 4146), wherein a first line section of the second line (4192) runs through the lower tool (4101, 4201) and in the closed state of the sealing tool (4100, 4101/4201) is connected to a second line section of the second line (4192; see “Annotated View of Figure 21” above), which leads to the third gas connection (outlet of channel 4192 in 4110 which abuts 4190), at least partially runs through the hood (4110), and is connected to the hood (4110) in an unmovable manner (as shown the channels/lines are integrally formed in the hood and lower tool and per Para. 0158 the evacuation of the chambers of the lower tool is carried out by connection); 4Serial No. 16/865,877Atty. Dkt. No. MVULT0247PUSA Reply to Office Action of November 10, 2021PA122970US 
wherein, in an open state of the sealing tool (4100, 4101/42010), the first line section of the first line (4198) is disconnected from the second line section of the first line (4198; see the labelled line sections in “Annotated View of Figure 21” above and see Figure 22B which shows the open state), and the first line section of the second line (4192) is disconnected from the second line section of the second line (4192; see the labelled line sections in “Annotated View of Figure 21” above and see Figure 22B which shows the open state); 
wherein the hood (4110) is movable relative to the frame (4190; see Figures 22F-22H which show the hoods being movable relative to the frame for mounting thereon; see Para. 0171-0173), and the sealing component carrier (cavities 462, 464) is fixed with respect to the frame (4190) so that the sealing component carrier (4190) is unmovable relative to the frame (4190; note cavities carry the piston 4160 and corresponding sealing component 4140 (via the pressures in the cavities) and act as a pressure cylinder of the piston 4160 and since the cavities are arranged in the upper tools body, the cavities are unmovable relative to the frame).
Note the alternative 103 rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daniek (US PGPUB 2011/0072764-cited in IDS).
Regarding Claim 11, assuming arguendo that the first side cannot be viewed as opposite the second side (see rejection of Claim 9 above) in relation to a direction of production (i.e. 230; Figure 3) of Daniek, in which the Examiner does not concede to, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have arranged the lines on opposing sides in relation to the production direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daniek (US PGPUB 2011/0072764-cited in IDS), in view of Tall (US Patent 10,710,272).
Regarding Claim 12, Daniek discloses essentially all elements of the claimed invention but fails to explicitly disclose the hood is produced in a generative process.
Attention can be brought to the teachings of Tall which include manufacturing molds (14, 16; Figure 1) that are formed using generative processes such as 3D printing (Col 3, lines 3-18). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have manufactured the hood of Daniek by using a generative process as taught by Tall. By manufacturing the hood in this manner, the hood can be manufactured in less time, have improved structural and sealing properties and be customized based on the intended mating surfaces and can comprise precise geometries as well as varying hardness as taught by Tall (Col 1, lines 59-61 and Col 3, lines 32-40). 

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniek (US PGPUB 2011/0072764-cited in IDS), in view of Ickert (US Patent 9,266,635).
Alternatively, regarding Claims 1 and 15, assuming arguendo that the sealing component carrier cannot be reasonably interpreted as the cavities (4162, 4164) and alternatively, assuming arguendo that the piston (4160 which is alternatively viewed as the sealing component carrier) cannot be viewed as unmovable relative to the frame, in which both instances, the Examiner does not concede to, attention can be brought to the teachings of Ickert.
Ickert teaches another tray sealing machine (2; Figures 1-2) which comprises an upper tool (11) and a lower tool (10) wherein the lower tool (10) is actuated by a lifting device (19) to move the lower tool (10) against a clamping frame (32; analogous to the hood; see Figure 3) and further raise the frame (32) relative to a sealing component (25) such that a tray carrier (12) of the lower tool (10) comes into contact with the sealing component (25) which is attached to a sealing component carrier (24) which extends from a frame (body of 11) and biased in a downward direction (via spring 28; see Col 5, lines 44-50 and Col 6, lines 40-42; note that it can at least be implied that the sealing component carrier 24 is unmovable relative to the frame of the upper tool as it extends from 11 and does not move as the sealing component 25 moves along the guide/carrier 24). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sealing component carrier of Daniek to include a guide configuration that is fixed relative to the frame of the tool as taught by Ickert and further modify the hood portion (4110) and lifting mechanism of the lower tool such that the hood/clamping portion moves relative to the frame portion by action of the lifting mechanism as taught by Ickert. By modifying Daniek in this manner, the lifting mechanism/drive of the lower tool can be utilized for both clamping and sealing and no additional drive (i.e. piston 4160) would needed at the sealing station as taught by Ickert (see Col 4, lines 5-11). It must also be noted that by allowing the hood to be movable relative to the frame, the film when clamped will be less likely to be damaged given the allowance of such relative movement will generate a cushioning type effect. 

Regarding Claim 5, Daniek, as modified, discloses the hood (4110) is slidable relative to the frame (4190) by the lower tool (4101,4201) in a closing direction (see  modification above as Daniek as modified in view of Ickert would perform such function).  

Regarding Claim 6, Daniek, as modified, discloses the hood (4110, 41101) is slidable relative to the sealing component carrier (4160) by the lower tool (4101,4201) in a closing direction (see  modification above as Daniek as modified in view of Ickert would perform such function; note Figure 3 and Col 6, lines 19-26 of Ickert).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daniek (US PGPUB 2011/0072764-cited in IDS), in view of Ickert (US Patent 9,266,635) and in further view of Tall (US Patent 10,710,272).
Refer to the previous 103 rejection of Claim 12 as it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Daniek, as modified by Ickert, in the same manner in view of Tall as outlined in the previous rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”. 
-Richter (USP 3,659,393), von Seggern (EP 3034416), Rychiger (USP 3,908,334), and Capriotti (US PGPUB 2018/0346167) all disclose a sealing tool comprising vacuum lines extending through upper and lower tool parts.
-Cerani (USP 6,488,972) discloses a sealing tool comprising a sealing tool carrier (21; Figure 3c) that is fixed relative to a frame (16). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/28/2022